Citation Nr: 0713092	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-30 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a stomach 
condition. 

2.  Entitlement to service connection for double vision of 
the right eye. 

3.  Entitlement to service connection for low back pain. 

4.  Entitlement to service connection for bilateral elbow and 
wrist conditions. 

5.  Entitlement to service connection for a right hand 
condition. 

6.  Entitlement to an increased initial rating for a 
laceration of the left hand, now rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to May 
1979. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a stomach condition, double 
vision of the right eye, low back pain, bilateral elbow and 
wrist conditions, a right hand condition, and that granted 
service connection and a noncompensable rating for a 
laceration of the left hand. 

The veteran testified before the Board sitting at the RO in 
January 2006. 

At a January 2006 Board hearing, the veteran stated that he 
had submitted a claim for service connection for bilateral 
hip disabilities.  This claim is not on appeal and is 
referred to the RO for development and adjudication as 
appropriate. 

The issues of service connection for low back pain, bilateral 
elbow and wrist conditions, and a right hand condition, and 
for an initial compensable rating for a laceration of the 
left hand are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  There is no medical evidence of a current stomach 
condition or of a chronic stomach condition in service. 

2.  There is no medical evidence of current residuals of a 
right eye injury including diplopia.  The veteran's 
corrective lenses are adequate to achieve 20/20 vision.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach 
condition have not been met.  38 U.S.C.A. § 1131 West 2002; 
38 C.F.R. §§ 3.303, 3.304 (2006). 

2.  The criteria for service connection for double vision of 
the right eye have not been met.  38 U.S.C.A. § 1131 West 
2002; 38 C.F.R. §§ 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005; a rating 
decision in February 1999; a statement of the case in April 
1999; and supplemental statements of the case in August 2004 
and September 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2005 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained examinations concurrent with outpatient 
treatment.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran served as an Air Force aircraft technician.  He 
contends that his disabilities were the result of injuries in 
service or that they first manifested in service.  He also 
contends that the residual conditions of a laceration of the 
left hand are more severe, and he seeks a compensable rating.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  The determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3); 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including peptic ulcers).

Stomach Condition

In the January 2007 Board hearing, the veteran stated that he 
experienced stomach cramps and a burning sensation that 
started in military recruit training.  He attributed the 
distress to military food.  He stated that he sought VA 
treatment starting in 1982 when he was told he had a slight 
ulcer.  He stated that he was prescribed medication and 
continued to receive follow-up primary care at a VA facility.  

Service medical records show that the veteran sought 
treatment for gastric symptoms on two occasions.  In 
September 1974, a military examiner noted the veteran's 
reports of experiencing abdominal cramps, especially after 
smoking, for the previous year, and that the condition was 
getting more severe.  He did not complain of nausea, 
vomiting, or diarrhea.  The examiner noted a possible 
functional bowel disorder without further explanation or 
testing.  He prescribed an anticholinergic medication, and 
there was no subsequent examination.  In November 1977, the 
veteran sought treatment for stomach upset, vomiting, and 
diarrhea.  The examiner diagnosed gastroenteritis and 
prescribed a fluid diet and anti-diarrhea medication.  The 
veteran remained in the clinic overnight and was released the 
following morning with no restriction of duty.  There is no 
discharge physical examination in the service medical 
records.  

The file contains VA treatment records dated not earlier than 
June 1998.  In September 1998, a VA examiner reviewed the 
claims file and noted the veteran's reports of occasional 
abdominal cramps that lasted 5 to 20 minutes and that were 
not associated with bowel changes or anything other 
precursor.  The veteran acknowledged that he had not had the 
cramps for over a month and was on no regular therapy.  The 
examiner noted no ulcer site, anemia, or weight changes.  An 
upper gastrointestinal (GI) test series showed mild but 
prominent gastric mucosal folds that "...may represent a 
normal variant, gastritis, pseudolymphoma, or lymphoma."  
The tests were otherwise a normal upper GI and small bowel 
study.   The radiologist recommended correlation of the 
findings with clinical observations and endoscopy, but there 
are no other records of concurrent testing in the file.  

The veteran started receiving primary care at a VA facility 
in December 2003.  Routine examinations in December 2003, 
July 2004, June 2005, December 2005, April 2006, and August 
2006 showed no complaints of any gastrointestinal distress 
and no diagnoses of any chronic conditions.  

The Board concludes that service connection for a stomach 
condition is not warranted because there is no medical 
evidence of a current chronic gastrointestinal condition.  
Furthermore, there is no evidence of a chronicity of symptoms 
to establish the manifestation of a chronic gastrointestinal 
disorder in service.  The Board acknowledges the veteran's 
statements that he has experienced occasional abdominal 
cramps since recruit training in 1974.   However, the veteran 
was treated on only two widely spaced occasions in service 
for acute stomach upset and once for diarrhea that were 
resolved with no gastrointestinal testing and no follow-up 
treatment.  No chronic conditions were established or 
diagnosed.  

The Board notes with regret that the veteran first revealed 
that he received VA treatment in 1982 at his January 2007 
hearing.  Records of this treatment, if any, have not been 
obtained for the file.  However, the VA examiner at the same 
facility in 1998 noted the veteran's report that he was not 
receiving therapy for his stomach complaints.  Even if a 
condition was identified in 1982, it manifested at least two 
years after service and by 1998 did not require any routine 
examination or treatment.  Testing in 1998 revealed stomach 
features that the evaluator suggested could be anything from 
normal to cancer.  Since there was no record of follow-up 
testing, the Board concludes that no chronic condition was 
ultimately diagnosed.  Most importantly, the veteran received 
regular primary care at the same VA facility since 2003, and 
he consistently denied any gastrointestinal symptoms.  The 
most recent examination in August 2006 showed no diagnosed 
gastrointestinal disorders. 

The weight of the credible evidence demonstrates that the 
veteran does not have a current diagnosed stomach disability.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Double Vision of the Right Eye

In his January 2007 Board hearing, the veteran stated that 
his right eye was injured by the broken tip of a pneumatic 
tool while he was working on an aircraft at some time in 
service in the 1970's.  He stated that starting in the early 
1980's he received regular eye examinations at a VA facility.  
He stated that his right eye vision was "bleary" and that 
he saw two images in that eye.  He experienced no pain but 
did use a rewetting agent for dryness.  

Service medical records showed that the veteran received 
treatment for a superficial conjunctiva cut of the right eye 
in December 1975.  The examiner noted that it was "not a 
laceration, per se."  The circumstances of the accident were 
not noted.  The retina was clear and the fundus was within 
normal limits.  The examiner prescribed an antibacterial 
ointment and an eye patch.  Two daily follow-up examinations 
showed that the injury was healing well with no discomfort.  
The veteran did not appear for a scheduled one-month follow-
up, and no corrective lenses were prescribed.  

There are no VA treatment records in the file earlier than 
June 1998.  In September 1998, a VA examiner reviewed the 
claims file and noted the veteran's eye injury in service.  
The examiner noted that veteran could not remember which eye 
had been injured but that he had occasional blurred near 
vision. There was no complaint of diplopia which is defined 
as double vision in which the images of an object are formed 
on non-corresponding points of the retinas.  Barclay v. 
Brown, 4 Vet. App. 161, 164 (1993).  The examiner noted no 
diagnosis other than presbyopia.  Presbyopia is a visual 
condition that becomes apparent especially in middle age and 
in which loss of elasticity of the lens of the eye causes 
defective accommodation, and inability to focus sharply for 
near vision.  McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  Refractive error of the eye is not a disease or 
injury within the meaning of the applicable legislation and 
thus is not a disability for VA purposes.  38 C.F.R. 
§ 3.303(c).  In November 1998, a VA examiner conducted 
testing of visual acuity and prescribed corrective lenses for 
distant and near vision.  The examiner noted corrected vision 
as 20/20 with no ocular health deficiencies.  

The veteran started receiving primary care at a VA facility 
in December 2003.  Routine examinations in December 2003, 
July 2004, June 2005, December 2005, April 2006, and August 
2006 showed no complaints of blurry or double vision.  

The Board concludes that service connection for double vision 
of the right eye is not warranted because there is no 
medically diagnosed disability.  Service medical records show 
that the veteran's right eye injury in service healed without 
follow-up care.  The veteran's statement of continued blurry 
vision is not consistent with the records of regular primary 
care examinations.  Furthermore, his visual acuity is 
correctable and acuity deficits are caused by presbyopia and 
not by eye injury. 

The weight of the credible evidence demonstrates that the 
veteran does not currently have a diagnosed vision 
disability.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a stomach condition is denied. 

Service connection for double vision of the right eye is 
denied. 


REMAND

In the opinion of the Board, additional development of the 
claims for service connection for low back, bilateral elbow 
and wrist, and right hand disabilities, and for a compensable 
rating for residuals of a laceration of the left hand is 
necessary. 

In his January 2007 Board hearing, the veteran stated that he 
was injured in service on two occasions and that he received 
examination and treatment at the VA Medical Center (VAMC) in 
Northport, New York starting in 1982.  VA treatment records 
were obtained for treatment only after June 1998.   Records 
of treatment for musculoskeletal and scar disabilities from 
January 1980 to June 1998, if available, are necessary to 
decide the claim. 

In his January 2007 Board hearing, the veteran stated that he 
injured his back in service in the late 1970's when an 
aircraft speed brake fell and pinned him to the ground.  He 
stated that the injury included a cut that required sutures 
and that he was hospitalized for three days.  Service medical 
records are silent for any treatment for injuries relating to 
an aircraft accident.  However, the veteran was treated in 
service on three occasions for low back strain.  In November 
1975, he was treated with heat applications for bilateral 
flank muscle spasms following lifting heavy objects.  In June 
1977, he was placed off duty in quarters for two days rest as 
treatment of low back pain following ironing.  In March 1978, 
he was treated with heat and medication for a lumbar strain 
after reporting that he twisted his back.  

X-rays in March 1999 and December 2003 showed mild 
degenerative joint disease at L5-S1, and the veteran 
underwent a course of low back therapy.  Since there is some 
evidence of a current disability, lay evidence of an injury 
in service, and medical evidence of some back treatment in 
service, a current examination and medical opinion on the 
relationship of the veteran's low back condition to his 
documented in-service symptoms or other aspects of service 
are necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4). 

In his hearing, the veteran stated that his arms, elbows, and 
hands were injured in the late 1970's when they were crushed 
in an aircraft mechanism.  Service medical records are silent 
for any treatment for injuries relating to an aircraft 
accident.  However, in July 1976, the veteran was treated for 
a laceration to his left hand caused by trying to enter a 
locked automobile.  In October 1977, he was treated for a 
painful right hand caused by closing aircraft panels with his 
fist.  X-rays taken at the time of the accident and again in 
September 1998 showed no abnormalities of the right hand. 

However, in June 2004, VA nerve conduction studies revealed a 
right ulnar nerve lesion around the elbow and left S1 nerve 
radiculopathy.  The veteran subsequently received follow-up 
examination and treatment for right and left upper extremity 
neurological symptoms.  Since there is some evidence of a 
current disability, lay evidence of an injury in service, and 
medical evidence of some hand injury in service, a current 
examination and opinion on the relationship of any elbow, 
wrist, and right hand neurological condition to his 
documented in-service symptoms or other aspects of service is 
necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4).

Finally, the veteran stated in his hearing that his left hand 
scar is painful and sensitive to touch.  A current 
examination of the scar is necessary to evaluate the 
condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of examination and 
treatment of the veteran at VAMC 
Northport, New York, from January 1980 to 
June 1998.  Associate any records 
received with the claims file. 

2.  Then, schedule the veteran for an 
examination of his lumbar spine condition 
by an appropriately qualified VA 
physician.  Request that the physician 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the veteran's 
lumbar spine condition and provide an 
opinion whether any disability of the low 
back is at least as likely as not (50 
percent or greater possibility) related 
to an in-service injury, documented in-
service treatment of back symptoms, or 
any other aspect of service.

3.  Then, schedule the veteran for an 
examination of his bilateral elbows, 
wrists, and right hand by an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's upper extremity 
neurological conditions and other 
symptoms related to upper extremity pain 
or dysfunction.  Request that the 
physician provide an opinion whether any 
disability of the upper extremities is at 
least as likely as not (50 percent or 
greater possibility) related to an in-
service injury, documented in-service 
treatment of the hands, or any other 
aspect of service.

4.  Schedule the veteran for an 
examination of the residual conditions of 
a laceration to the left hand by an 
appropriately qualified VA examiner.  
Request that the examiner provide a 
current evaluation of the veteran's 
service-connected left hand scar.  

5.  Then, readjudicate the claims for 
service connection for low back pain, 
bilateral elbow and wrist conditions, a 
right hand condition, and for a 
compensable rating for the residual 
conditions of a left hand laceration.  If 
any decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow an opportunity to 
respond.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for development or other 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


